DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2022 has been entered.
Claims 1, 2, 4, 5, 18, 19 and 48 are amended; claims 12-15, 17, 22, 25, 26 and 37 are newly canceled. Note that claim 4 is indicated as being “Previously Presented”, although the claim contains a newly added clause (underlined), thus should have been indicated as “Currently Amended”. Note 37 CFR 1.121, which contains guidance for the manner of making amendments to the claims. Specifically, in the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
Claims 1-5, 8, 18, 19, 23, 27, 28 and 48 are under examination.
Objections/Rejections Withdrawn
Note: Any previous rejections over claims 12-15, 17, 22, 25, 26 and 37 are hereby withdrawn in response to Applicant’s amendment of the claims.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
The objection to claim 1 for informalities is withdraw in response to Applicant’s amendment of the claim. Specifically, claim 1 no longer recites “or a conservative amino acid of R”.

Claim Rejections - 35 USC § 102
The rejection of claims 1-5, 12-14, 28 and 37 under 35 U.S.C. 102(a)(1) as being anticipated by Donahoe et al. (WO 2014/164981—reference 10 on IDS filed 06/13/2019) is withdrawn in response to Applicant’s amendment. Specifically, Donahoe et al. do not teach continuous administration or pulse administration of recombinant MIS.

Double Patenting
The rejection of claims 1, 3, 5, 8, 18, 23 and 28 on the ground of nonstatutory double patenting as being unpatentable over claims 46, 47, 49, 52, 56, 57, 59, 61 and 62 of copending Application No. 15/103,568 (now US Patent 11,135,269) is withdrawn 

The provisional rejection of claims 1, 3, 5, 8, 18, 19, 23 and 28 on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/988,248 (reference application) is withdrawn. Specifically, Applicant has amended the claims of the ‘248 application so that the patient populations are no longer overlapping.

Rejections Maintained/New Rejections
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Scope of Enablement
The rejection of claims 1-5, 8, 18, 19, 23, 27, 28 and 48 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for scope of enablement is maintained. The independent claims recite “wherein at least amino acid residue 450 of SEQ ID NO: 3 (MIS) is changed from Q to R to increase cleavage of the recombinant MIS protein as 

Response to Arguments
Applicant argues at p. 6 of the Remarks filed 01/07/2022 that the amendment overcomes the rejection under 112(a) for scope of enablement.

This argument has been fully considered, but is not found persuasive.  The claims recite methods of ovarian protection, uterine protection, treating polycystic ovarian syndrome, reducing folliculogenesis, reducing uterine dystocia, preserving ovarian reserve and fertility as well as acting as a contraceptive comprising 

Written Description
The rejection of claims 1-5, 8, 18, 19, 23, 27, 28 and 48 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained for reasons of record and the following. The independent claims recite “wherein at least amino acid residue 450 of SEQ ID NO: 3 (MIS) is changed from Q to R to increase cleavage of the recombinant MIS protein as compared to the absence of the modification”. The remaining issue is that the wording 

Response to Arguments
No arguments are presented with regard to the rejection under 35 USC 112(a) for lack of written description.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is maintained for reasons of record and the following. Claim 1 recites that the MIS protein has at least 95% sequence identity with amino acid residues 26-451 of SEQ ID NO: 3, which is narrower in scope than dependent claim 5. As was noted at p. 10 of the Office action mailed 07/08/2021, residues 25-559 of SEQ ID NO: 4 share 99% sequence identity with SEQ ID NO: 3 and a polypeptide having less than 96% identity to SEQ ID NO: 4 will not properly limit claim 1. Claim 5 recites 95% sequence identity. Applicant may cancel the claim, amend the claim to place it in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Response to Arguments
Applicant argues at p. 6 of the Remarks filed 01/07/2022 that the amendment to 95% sequence identity overcomes the issues raised in the rejection.

This argument has been fully considered, but is not found persuasive. As was stated at p. 10 of the Office action mailed 07/08/2021, because residues 25-559 of SEQ ID NO: 4 share only 99% sequence identity with SEQ ID NO: 3, thus anything less than 96% sequence identity does not limit claim 1.


Notice for all US Patent Applications filed on or after March 16, 2013: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The rejection of claims 1, 3, 4, 5, 8, 18, 23, 27 and 28 under 35 U.S.C. 102(a)(1) as being anticipated by Donahoe (WO 2015089321—reference 12 on IDS filed 06/13/2019) is maintained for reasons of record and the following. The claims have been amended to recite “inhibiting premature ovarian failure” and “wherein administration is via a transdermal patch or pump for continuous administration or pulse administration to achieve superphysiological levels of recombinant MIS protein in the blood of the subject relative to normal MIS protein levels”. The ‘321 WO document by Donahoe teaches that pulsed administration of MIS protein can be used to “avoid…premature ovarian failure” (see p. 39, paragraph [00175]; also p. 8, paragraphs [0037]-[0038]). Further, Donahoe teaches that the MIS can be administered by transdermal patch (see p. 3, paragraph [0015]; p. 34, paragraph [00153]; p. 44, paragraph [00194]; p. 47, paragraph [00207]; p. 48, paragraph [00213]; p. 50, paragraphs [00222]; [00224] claims 16; 37). In addition, Donahoe teaches treatment may be “pulsed or continuous” (see pages 35, paragraphs [00162]-[00163]; [00166]). Finally, Donahoe also teach that their MIS achieves high levels (i.e., supraphysiological) in the blood (p. 6, paragraph [0026]; especially p. 36, paragraph [00163]).

Response to Arguments
Applicant argues at pages 6-7 of the Remarks filed 01/07/2022 that the rejection is improper for the reasons set forth in the Remarks filed 04/27/2021 (the ‘321 Donahoe reference is only available as prior art under 35 USC 102(a)(2), but that the ‘321 reference and the instant application were commonly owned at the time of the effective filing date of the instant application, and therefore cannot be used as prior art.  Applicant invokes the exception under 102(b)(2)(C)).

This argument has been fully considered, but is not found persuasive. As noted by Applicant the effective filing date of the instant application is 12/14/2016 (see p. 8 of Applicant’s Remarks; also p. 3 of the Office action mailed 10/27/2020). The publication date of the ‘321 WO document is 6/18/2015, which is greater than one year prior to the earliest effective filing date of the instant application. Because the publication date of the WO document is greater than one year prior to the effective filing date of the instant application, it is available as prior art under 35 USC 102(a)(1), therefore the common ownership exception is not applicable. 

Applicant argues at pages 6-7 of the Remarks filed 01/07/2022 that the claims have been clarified to recite that the MIS is administered via a transdermal patch or pump for continuous administration or pulse administration to achieve superphysiological levels of recombinant MIS protein in the blood of the subject relative to normal MIS protein levels, which the ‘321 Donahoe prior art reference does not teach.

This argument has been fully considered but is not found persuasive. As noted above, the ‘321 WO document by Donahoe teaches that pulsed administration of MIS protein can be used to “avoid…premature ovarian failure” (see p. 39, paragraph [00175]; also p. 8, paragraphs [0037]-[0038]). Further, the ‘321 WO document teaches that the MIS can be administered by transdermal patch (see p. 3, paragraph [0015]; p. 34, paragraph [00153]; p. 44, paragraph [00194]; p. 47, paragraph [00207]; p. 48, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

The rejection of claims 1-5, 8, 18, 19, 23, 27 and 28 under 35 U.S.C. 103 as being unpatentable over Donahoe (WO 2015089321) in view of Donahoe et al. (WO 2014/164981—herein referred to as the “‘981 WO document” to avoid confusion) is maintained for reasons of record and the following. The claims have been amended to recite “inhibiting premature ovarian failure” and “wherein administration is via a transdermal patch or pump for continuous administration or pulse administration to achieve superphysiological levels of recombinant MIS protein in the blood of the subject relative to normal MIS protein levels”. The primary reference (‘321 WO document by Donahoe) teaches that pulsed administration of MIS protein can be used to “avoid…premature ovarian failure” (see p. 39, paragraph [00175]; also p. 8, paragraphs [0037]-[0038]). Further, Donahoe teaches that the MIS can be administered by transdermal patch (see p. 3, paragraph [0015]; p. 34, paragraph [00153]; p. 44, paragraph [00194]; p. 47, paragraph [00207]; p. 48, paragraph [00213]; p. 50, paragraphs [00222]; [00224] claims 16; 37). In addition, Donahoe teaches treatment may be “pulsed or continuous” (see pages 35, paragraphs [00162]-[00163]; [00166]). Finally, Donahoe also teach that their MIS achieves high levels (i.e., supraphysiological) in the blood (p. 6, paragraph [0026]; especially p. 36, paragraph [00163]).

Response to Arguments
Applicant argues at p. 8 of the Remarks filed 01/07/2022 that the rejection is traversed for the reasons set forth in the Remarks filed 04/27/2021 that the ‘321 and ‘981 Donahoe references were commonly owned at the time of the effective filing date 

This argument has been fully considered, but is not found persuasive. As noted by Applicant the effective filing date of the instant application is 12/14/2016 (see p. 8 of Applicant’s Remarks; also p. 3 of the Office action mailed 10/27/2020). The publication date of the ‘321 WO document is 6/18/2015, and the publication date of the ‘981 WO document is 10/9/2014. The publication dates of both applied references are greater than one year prior to the earliest effective filing date of the instant application, and are therefore available as prior art under 35 USC 102(a)(1). The common ownership exception is not applicable to either reference.

Applicant argues at pages 8 of the Remarks filed 01/07/2022 that the claims have been clarified to recite that the MIS is administered via a transdermal patch or pump for continuous administration or pulse administration to achieve superphysiological levels of recombinant MIS protein in the blood of the subject relative to normal MIS protein levels, which the ‘321 Donahoe prior art reference does not teach.

This argument has been fully considered but is not found persuasive. As noted above, the primary reference (‘321 WO document by Donahoe) teaches that pulsed administration of MIS protein can be used to “avoid…premature ovarian failure” (see p. 8, paragraphs [0037]-[0038]; also p. 39, paragraph [00175]). Further, the ‘321 WO document teaches that the MIS can be administered by transdermal patch (see p. 3, paragraph [0015]; p. 34, paragraph [00153]; p. 44, paragraph [00194]; p. 47, paragraph [00207]; p. 48, paragraph [00213]; p. 50, paragraphs [00222]; [00224] claims 16; 37). In addition, Donahoe teaches treatment may be “pulsed or continuous” (see pages 35, paragraphs [00162]-[00163]; [00166]). Finally, Donahoe also teach that their MIS 

The rejection of claims 1, 3, 4, 5, 8, 18, 23, 27, 28 and 48 under 35 U.S.C. 103 as being unpatentable over Donahoe (WO 2015089321) in view of Silva et al. (Autoimmunity Reviews 13 (2014) 427-430) is maintained for reasons of record and the following. The claims have been amended to recite “inhibiting premature ovarian failure” and “wherein administration is via a transdermal patch or pump for continuous administration or pulse administration to achieve superphysiological levels of recombinant MIS protein in the blood of the subject relative to normal MIS protein levels”. The primary reference (‘321 WO document by Donahoe) teaches that pulsed administration of MIS protein can be used to “avoid…premature ovarian failure” (see p. 39, paragraph [00175]; also p. 8, paragraphs [0037]-[0038]). Further, Donahoe teaches that the MIS can be administered by transdermal patch (see p. 3, paragraph [0015]; p. 34, paragraph [00153]; p. 44, paragraph [00194]; p. 47, paragraph [00207]; p. 48, paragraph [00213]; p. 50, paragraphs [00222]; [00224] claims 16; 37). In addition, Donahoe teaches treatment may be “pulsed or continuous” (see pages 35, paragraphs [00162]-[00163]; [00166]). Finally, Donahoe also teach that their MIS achieves high levels (i.e., supraphysiological) in the blood (p. 6, paragraph [0026]; especially p. 36, paragraph [00163]).

Response to Arguments
Applicant argues at p. 8 that claim 1 is directed to a method of inhibiting premature ovarian failure, which is not taught by the ‘321 application or its combination with Silva.

This argument has been fully considered, but is not found persuasive. The ‘321 WO document by Donahoe teaches that pulsed administration of MIS protein can be used to “avoid…premature ovarian failure” (see p. 39, paragraph [00175]; also p. 8, paragraphs [0037]-[0038]). 

Applicant argues at p. 8 that the ‘321 document, either alone or in combination with Silva, do not teach the method set forth in claim 2.

This argument has been fully considered, but is not found persuasive. Claim 2 was not included in this rejection, thus Applicant’s argument is not relevant.

Applicant argues at pages 8-9 of the Remarks filed 01/07/2022 that the claims have been clarified to recite that the MIS is administered via a transdermal patch or pump for continuous administration or pulse administration to achieve superphysiological levels of recombinant MIS protein in the blood of the subject relative to normal MIS protein levels, which the ‘321 Donahoe prior art reference either alone or in combination with Silva does not teach.

This argument has been fully considered but is not found persuasive. As noted above, the primary reference (‘321 WO document by Donahoe) teaches that pulsed administration of MIS protein can be used to “avoid…premature ovarian failure” (see p. 39, paragraph [00175]; also p. 8, paragraphs [0037]-[0038]). Further, the ‘321 WO document teaches that the MIS can be administered by transdermal patch (see p. 3, paragraph [0015]; p. 34, paragraph [00153]; p. 44, paragraph [00194]; p. 47, paragraph [00207]; p. 48, paragraph [00213]; p. 50, paragraphs [00222]; [00224] claims 16; 37). In 

New Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 recites the limitation “the ovarian protection” in line 1. There is insufficient antecedent basis for this limitation in the claim, because claim 1, from which claim 3 depends, no longer recites “ovarian protection”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

Claims 1, 3, 5, 8, 18, 23 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,135,269 (previously copending Application No. 15/103,568) in view of Donahoe (WO 2015089321). In both cases the claims are drawn to administration of a recombinant Mullerian Inhibiting Substance (MIS) protein wherein amino acid residue 450 of SEQ ID NO: 3 (MIS) is changed from Q to R to treat infertility as well in a female subject, including those undergoing chemotherapy. (A patient undergoing chemotherapy is by necessity being administered a chemotherapeutic agent—see claim 3 of the ‘269 patent and instant claim 28). The difference between the claim sets are as follows. The instant claims recite “inhibiting premature ovarian failure,” whereas those of the ‘269 patent recite “reducing a decline in the functional ovarian reserve”. Further, the instant claims have been amended to recite “wherein administration is via a transdermal patch or pump for continuous administration or pulse administration to achieve superphysiological levels of recombinant MIS protein in the blood of the subject relative to normal MIS protein levels”.
The goals of “inhibiting premature ovarian failure and “reducing a decline in the functional ovarian reserve” are the same, and not patentably distinct. This is evidenced by the ‘321 WO document by Donahoe teaches that pulsed administration of MIS protein can be used to “avoid…premature ovarian failure” (see p. 39, paragraph 
It would have been obvious to the person of ordinary skill in the art at the time of the filing of the invention that the methods set forth in the ‘269 patent could be used to treat premature ovarian failure because reducing a decline in functional ovarian reserve achieves the same goal – namely reducing follicle loss. In addition, one having ordinary skill in the art would recognize, based upon the teachings of Donahoe that MIS could be administered by transdermal patch, which is convenient. Further, it would be obvious to the person having ordinary skill in the art that administration could be either “pulsed” or “continuous” since drugs are normally administered in one of these two manners. The person of ordinary skill would also recognize that MIS achieves supraphysiological levels based upon reading the WO document by Donahoe. In summary, the prior art document by Donahoe provides background and guidance to one having ordinary skill in the art how the MIS recited in the claims of the ‘269 patent can be administered in order to effect certain physiological outcomes.

Response to Arguments
Applicant’s deferral of this issue until other issues of patentability are resolved in their response filed 01/07/2022 is noted. However, deferral of arguments is not proper; an argument after the claims have been found otherwise allowable that obviousness type double patenting does not exist will not be considered timely. Accordingly, the rejection is maintained. Further, although the rejection was originally provisional, the ‘568 reference application has issued as US Patent 11,135,269, thus is not provisional. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649